Case 19-14796-mkn

 

Fill in this information to identify the case:

Debtor name

Gypsum Resources Materials, LLC

 

United States Bankruptcy Court for the:

DISTRICT OF NEVADA

 

Case number (if known):

 

 

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and

Are Not Insiders

Doc 3. Entered 07/26/19 14:46:48 Page1of3

O Check if this is an

amended filing

12/15

 

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 

Name of creditor and
complete mailing address,
including zip code

Name, telephone number
and email address of
creditor contact

Nature of claim

(for example, trade
debts, bank loans,
professional services,
and government

Indicate if claim
is contingent,
unliquidated, or
disputed

Amount of claim

If the claim is fully unsecured, fill in only unsecured claim amount. If
claim is partially secured, fill in total claim amount and deduction for
value of collateral or setoff to calculate unsecured claim.

 

Total claim, if

Deduction for value

Unsecured claim

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

contracts) partially secured of collateral or setoff

Arizona Drilling Teresa Dawson Trade Debt $856,357.64
Blasting

1302 W. Drivers Way | tdawson@fisherind

Tempe, AZ 85284 .com

480-730-1033

Broadbent & Kirk Stowers Trade Debt $66,519.25
Associates, Inc.

8 West Pacific Ave | kstowers@broadbe

Henderson, NV ntinc.com

89015 702-563-0000

Country Financial Larry Ransom Insurance $53,542.04
1701 N. Towanda

Ave. larry.ransom@cou

Bloomington, IL ntryfinancial.com

61701-2057 702-395-3640

Crestmark David Dieck Trade Debt $156,335.52 $0.00 $156,335.52
Equipment Finance

PO Box 233756 ddieck@crestmark.

3756 Momentum com

Place 248-593-3940

Chicago, IL

60689-5337

Gilbert Development | Keith Gilbert Trade Debt $104,721.82
Corporation

6249 W. Gilbert keith@gilbertdevel

Industrial Court opment.com

Hurricane, UT 84737 | 435-701-1903

Health Plan of Ferchie Abad Insurance $47,427.41
Nevada Santos

P.O. Box 749546

Los Angeles, CA

90074-9546 702-240-8948

Herc Rentals Inc. Douglas Forhecz Lien on Blue $24,154.92
P.O. Box 241566 Diamond Mine

Cleveland, OH 44124

(239) 301-1444

Official form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Debtor

Case 19-14796-mkn

Gypsum Resources Materials, LLC

 

Name

Doc 3. Entered 07/26/19 14:46:48 Page 2 of 3

Case number (if known)

 

 

Name of creditor and
complete mailing address,
including zip code

Name, telephone number
and email address of
creditor contact

Nature of claim

(for example, trade
debts, bank loans,
professional services,

Indicate if claim
is contingent,
unliquidated, or
disputed

Amount of claim

If the claim is fully unsecured, fill in only unsecured claim amount. If
claim is partially secured, fill in total claim amount and deduction for
value of collateral or setoff to calculate unsecured claim.

 

Total claim, if
partially secured

Deduction for value
of collateral or setoff

Unsecured claim

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hitachi Capital Laura McGarry Guaranty of Motor $28,693.29 $0.00 $28,693.29
America Corp. Vehicle Security
800 Connecticut Imcgarry@hitachic | Agreement
Avenue apitalamerica.com
Norwalk, CT 06854 | 203-956-3000
Kenworth Sales Matt Borchardt Trade Debt $92,253.92 $0.00 $92,253.92
Company
3033 Losee Road mborchardt@kens
North Las Vegas, NV | co.com
89030 702-399-2424
Kimball Equipment | Kirk Rainbolt Trade Debt $27,065.23
Company
3838 Octagon Road | krainbolt@kimballe
North Las Vegas, NV | quipment.com
89030 702-308-9884
Ogletree Deakins Jill Garcia Professional $39,997.53
Nash Smoak & Services
Stewart PC jill. garcia@ogletree
3800 Howard -com
Hughes Pkwy Suite | 702-369-6809
1500
Las Vegas, NV
89169
Sanders Danny Sanders Trade Debt $226,875.22
Construction, Inc.
P.O. Box 92707 Danny@blastwest.
Henderson, NV com
89009-0967 702-327-5600
State of Nevada - $44,329.79
Division of
Environmen 775-687-4670
901 S. Stewart
Street, Suite 4001
Carson City, NV
92614
TEC Equipment Inc. | Zach White Trade Debt $177,238.82
PO Box 11272
Portland, OR 30009 | zwhite@tecequipm
ent.com
702-574-0895
Total Quality Kellsey Barger Trade Debt $49,183.45
Logistics, LLC
PO Box 634558 kbarger@tql.com
Cincinnati, OH 800-580-3101
45263-4558
Trinity Logistics Inc. | Brittany Murphy Trade Debt $70,645.03
11148 Tamarisk Rd
Adelanto, CA 92301 | brittany.murphy@tr
initylogistics.com
302-990-3623
Official form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 
Debtor

Case 19-14796-mkn

Gypsum Resources Materials, LLC

 

Name

Doc 3. Entered 07/26/19 14:46:48 Page 3of3

Case number (if known)

 

 

Name of creditor and
complete mailing address,
including zip code

Name, telephone number
and email address of
creditor contact

Nature of claim
(for example, trade
debts, bank loans,

professional services,

Indicate if claim
is contingent,
unliquidated, or
disputed

Amount of claim

If the claim is fully unsecured, fill in only unsecured claim amount. If
claim is partially secured, fill in total claim amount and deduction for
value of collateral or setoff to calculate unsecured claim.

 

Total claim, if
partially secured

Deduction for value
of collateral or setoff

Unsecured claim

 

 

 

 

 

 

 

 

 

 

 

 

United Rentals Credit Department | Trade Debt $38,976.99
File 51122
Los Angeles, CA
85072-3267 704-916-4814
United Site Services | Gina Davis Trade Debt $24,908.17
P.O. Box 53267
Phoenix, AZ 89123 | gina.davis@united
siteservices.com
669-234-5030
VT Construction Kendy Park Trade Debt $38,704.50
4750 Copper Sage
St kendy@vtconstruct
Las Vegas, NV ion.org
89115 702-658-7195
Wyatt Best Wyatt Best Trade Debt $35,000.00
1630 E Manning
#312 wbest@cv-ag.com
Reedley, CA 93654 | 360-912-0311
Official form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 
